Response to Remarks
 	It is asserted, that the issues under 35 USC 112 are at most questions of internal references and antecedent bases. Equally importantly, the sole issues under this provision in claims 16-21 regard "each" which is a purely editorial preference to which the Patent Office objects. 
If an amendment can be proposed to remove that issue, Applicants will gladly entertain any suggestions. 
In response, the written description requirement has not been resolve with the proposed amendments.  Further, there is no support for any type of “linking molecules”, or “proximal end”, therefore wherein “the linking molecules are each linked to a proximal end of each sulfite-removing resin” is new matter.  There is also no support for “wherein the linking molecules are each linked to a proximal end of each sulfite removing molecule”, in other words wherein every linking molecule is linked to a sulfite removing molecule. The specification states: “the aldehyde functional polymer to extend outward from the solid support surface [00071]”.  Further, the proposed amendments raise further new matter issues, therefore 

On the same topic, it is further asserted, that the first necessity in this traversal of the rejection is to understand the legal background and requirements for satisfaction of the statutory requirements under 35 U.S.C. 112(a) or pre-AIA  second paragraph. A brief legal summary is as follows (emphasis added): The function of the description requirement [35 U.S.C. 112, first paragraph] is to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject  not necessary that the application describe the claimed invention in ipsis verbis." (In re Lukach, (C.C.P.A. 1971) 58 C.C.P.A. 1233; 442 F.2d 967). All "...that is required is that it [the specification] reasonably convey to persons skilled in the art that as of the filing date thereof, the inventor had possession of the subject matter later claimed by him." (In re Driscoll, (C.C.P.A. 1977) 562 F.2d 1245, 195 U.S.P.Q. 434).  Following the rational of In re Edwards, et al., supra, "In the context of the present case, this [required possession] translates into whether the parent application provides adequate direction which reasonably leads persons skilled in the art to the later claimed... [structure]." The original disclosure of the Parish et al. Application actually describes and supports the same physical structure as that claimed in this Application with respect to the identified terms in the rejection. The asserted lack of antecedent basis in the claims (based on the specification) relates to subtle variations in language meaning. 
The term (as generically interpreted by the Office Action) of "linking molecules" will be reviewed for its relevant antecedent basis. It is first to be understood that the scope of evidence supporting the concept of the term "linking molecule" must be commensurate with the functional requirements of the term. For example, a "structural support layer" requires little scope of basis in wording in the specification, as the term speaks for itself to anyone or ordinary skill in the relevant art to which the invention applies. That term, with minimal exemplification would be sufficient on its own for basis in the claims for that term. Similarly, the term "linking molecule" needs little scope of 
In response, the term “linking molecule” is not generic as it presents the physical structure of a molecule that links or connects.  
Applicant has support for a molecule of polyethyleneimine molecule 90 attached to a solid support (i.e. solid bead) 92, wherein the solid bead is funtionalized with sulfite removing molecules (0012,0021, 0023, 0027, 0028, 0060, as submitted), comprising: polycarbonyls, amines and polyamines (0012); or wherein the polyethyleneimine molecule is attached to a solid bead functionalized with a benzylamine group 90b through a glutaraldehyde linking molecule 90c (0060). 
The term “linking molecule” is not a mere generic phrase as it imparts a chemical physical structure whereby the molecules contain reactive ends that are chemically attaching to specific functional groups.  Applicant does not have support for any type of linking molecule, as claimed. Further, as to where said molecules are specifically attached, “linking molecules are each linked to a proximal end of each individual sulfite-removing resin polymer unit”, no such structure is supported.  Given said linking molecule is glutaraldehyde (90c) it is proximal to a polyethyleneimine molecule (90), wherein its proximal end is attached to a benzylamine group (90b) a polymer unit, however, not a resin, as the claimed/supported resin is the support/bead itself.

For, example: Applicant has support for:
a solid support resin/bead comprising: 
a polymers unit attached to its outer surface, wherein the polymers unit comprise a benzylamine group (90b) a polymer unit:
at the outer surface of the polymer unit, a glutaraldehyde linking molecule (90c) is attached; 
at the outer surface of the glutaraldehyde linking molecule (90c), a polyethyleneimine molecule (90) is attached, wherein the polyethyleneimine molecule (90) comprises many primary amine groups (90a) attached to the outer surface of the polyethyleneimine molecules. 

It is also asserted, that paragraph [0064] is reproduced (with emphasis added) below: "[0064] In one embodiment of the absorbent, the OC1065 resin [the 
structural bead material] is modified with a carbonyl containing polymer which will react with the sulfite ions contained in the beverage. In this embodiment, the primary amine group acts as the linking group between the solid support and the polycarbonyl functional group. Other types of linking groups could be used and the benzyl amine group is a non-limiting example of this type of linking group. Amination of the solid support can also be accomplished through chloromethylation of the solid support 
followed by amination with a suitable amine containing compound. 

Carboxylic acids like acrylic acid and methacrylic acid and their polymers can act as linking groups to attach an amine to a solid support." 
To one of ordinary skill in the art, the limitation of "linking molecule" which has been asserted to lack antecedent basis in the original Parish et al. Application does in fact find clear and literal antecedent basis which is enhanced by both listing of groups (also in paragraph [0058] in the original specification) and even examples of how the sulfite-removing polymer and the support polymer base can be modified to expand "linking molecules" for the list provided. 
The rejection based on the term "linking molecules" is clearly in legal and factual error. Similarly, the rejection based on "wherein the linking molecules are each linked to a proximal end of each sulfite-removing group" is in error. The internal term "linking molecules" is addressed above with a parallel argument with respect to "linking groups." The issue with regard to this term therefore resides more to "a proximal end of each sulfite-removing group." 
	This term is also clearly disclosed to one of ordinary skill in the art by the original specification with sufficient evidence establishing possession of the term at the time of filing the application. Again, the meaning of the term must be evaluated. The linking molecule is a chemical moiety between the structural base and the sulfite-removing 
group. This can be represented by the figure: Linking molecule the possession of applicant at the time of filing by the following quoted section of the application (with emphasis added): "[0066] Molecular weights on the order of 15,000 to 20,000 Daltons 
formation of a polymer attached at one end to a solid support material allows the aldehyde functional polymer to extend outward from the solid support surface into the beverage liquid phase improving the ability 
of the aldehyde to bind with the sulfite in the beverage." 
In response, the support for a linking group is not the same as support the claimed linking molecule as a group imparts a material, however, a molecule imparts a specific physical structure.  Applicant may claim a linking group if desired, however, the manner in which the linking agent is currently claimed is not supported.

It is asserted, that the "sulfite-removing polymer" is attached "at one end" (which may be arbitrarily identified as the 'proximal end) to the solid support surface. As the "linking molecule" is used to attach the sulfite-removing polymer" (attached at one end) to the support base, the only possible interpretation of these words in the original specification is that "the linking molecules are each linked to [an] [a proximal] end of each sulfite-removing group..." The word "each" is not ambiguous, nor does it lack conceptual support. For any sulfite-removing group to have relevance to the claimed invention, it must be attached to the base (and disclosed through one end by a linking molecule), each sulfite-removing polymer moiety must be attached [at one end, as earlier evidenced] to the base. There is no other interpretation of the wording in the claims, and that structure [a or each] sulfite-removing polymer attached at one end through a linking group [which must be at that end] to a base. 


It is asserted, that claim 8 is limited to imines which are not evidenced as obvious by any combination of references. 
In response, Diaf is applied for showing methods of sulfite (i.e. sulfur dioxide) removal (ti.), including beads comprising a functionalized polyethyleneimine (Item 2. on
pg. 858, Fig. 2, Table 1, and throughout), therefore this argument is not persuasive.

It is asserted, that there is no basis for asserting a rejectable issue under 35U.S.C. 112(a) or 35U.S.C.112 (pre-AIA ), second paragraph when view from this perspective. 3) Claims 1, 16 and 22 have been rejected under 35 U.S.C. 112(b) or 25 U.S.C. (Pre-AIA ) 112, second paragraph as being indefinite by failing to particularly point out and distinctly claim the subject matter which is regarded as invention. 
The term "each" in claim 1 has been clarified by reference to being one of the "c) wherein substantially all of the individual polymeric units are capable of binding with and removing a sulfite ion in solution in the liquid, and c) the linking molecules are each linked to a proximal end of each individual sulfite-removing resin polymer unit..." 
This amendment merely clarifies antecedent basis and does not require any additional search or consideration of new issues. 
	In response, said limitation has not been entered, therefore is not considered on the merits at this time.

It is asserted, that all claims in the present application require that the sulfite-absorbing material is in the form of a bead (with a solid polymer bead support) having specific classes of sulfite-removing resins bound to the surface of the solid bead support by a linking mechanism. Other claims recite a bed of multiple beads and such beds in a cartridge with liquid flow holes therein. Kornacki has been word searched and the Kornacki materials are not provided as beads nor described as beads that would have sulfite-removing properties. Of even greater significance is the structural and resulting functional differences between the materials claimed and those enabled or evidenced by Kornacki. 
In response, it is agreed that Kornacki is not explicit about the sulfite-removing material is in the form of beads, therefore Meadows was applied to show that it was known to use beads in methods of treating beverages with an ion exchange/binding material (ab.), to remove sulfites (ref. clm. 8), as previously provided.

It is asserted, that Kornacki evidences the reaction glutaraldehyde with a surface amine group on a solid support material. This reaction yields only one carbonyl group reacted to each amine surface linking group. The claimed invention recites polymeric chains linked to solid support polymeric surfaces, creating an entire chain of sulfite-removing groups along the resin chain length. 
The present claims recite the use of a multifunctional carbonyl containing 
polymer bound to the surface amine linking group providing thousands of carbonyl reaction sites per amine linking group. In addition, the claims recite the presence of a 
In response, the claim require linking molecules not polymeric chains linked to solid support polymeric surfaces.  Further, Kornacki’s teaching of a resin with a surface amine, wherein its surface is reacted with glutaraldehyde provides a polymer chain of resin-amine- glutaraldehyde.

It is asserted, that Kornacki does not teach the use of amine groups for sulfite removal just the linking of the glutaraldehyde to the solid support material using single amine linking groups. In fact, Kornacki not only states, but actually evidences that amine functionality is destroyed in reacting the glutaraldehyde with the amine on his support surface. As his compounds are only two short molecule reactants, no chain or polymer is formed and the amine functionality relied upon in this rejection is destroyed, literally according to the words and evidence of Kornacki in paragraphs [0084-0086] which are quoted in entirety at the end of this Amendment and two material parts emphasized below: EXAMPLE 1... TABLE-US-00002 TABLE 1 Colorimetric Surface Pore Test for Amines ... [0085] Thus, Example 1 shows that dialdehyde treatment successfully 
removed amine functionality from to the surface chemistry of the commercial solid phase material polyacrylate macroporous resins presenting free amine functionality to provide non-ionic, solid phase blue. Solid phase materials were successfully carbonyl-functionalized as shown by the reduction in sulfite content from sulfite solutions in later 
Example 1 further demonstrates the conversion of an amine- functionalized ionic resin to a non-ionic carbonyl-functionalized solid phase material capable of covalently adsorbing sulfite. [0086] Example 1 further demonstrates that the solid phase material and/or the carbonyl groups do not revert to amino functionality by chemical leaching from the solid phase material into the solution being passed through the resin (e.g., water, ethanol). If leaching occurred, the test for amines after 60 minutes of treatment would test positive upon continued heating, and this was not observed." 
Further note that even though Kornacki, from a single amine moiety on the substrate attaches a SINGLE carbonyl group, that is not evidence of the present invention where there are "..multiple individual polymeric units selected from the group consisting of imine groups, amine groups and carbonyl groups..." Kornacki does not evidence that limitation, suggest that limitation or provide any basis for altering the Kornacki structure to the presently claimed multi- functional polymer chains. That difference is dramatic with regard to the function of the different inventions. Kornacki forms a single sulfite-removing group by reaction with (and destruction of) an amine group to attach a single carbonyl group. Each reaction of an active amine site provides a single carbonyl site. 
In response, said reference is not applied for the use of a dialdehyde treatment method, merely to show that the claimed structure was known, therefore regardless of the functionality of the amine after a treatment, prior to such a treatment the reference still provides its use in a similar chemical/physical structure, therefore it is reasonable to expect that similar compositions have similar intended uses at that point in time.


It is asserted, that in the present invention, a single reactive site on the substrate has "...multiple individual polymeric units selected from the group consisting of imine groups, amine groups and carbonyl groups..." attached at that single site. This multiplies the effectiveness of the modified surface from a single sulfite-removing moiety per active site to multiple active moieties per reactive site. This is recited in the claims by the combined recitation of the multiple individual polymeric units and the fact that "...that each sulfite removing polymer molecule extends outwardly from the surface of the solid support..." 
The above two paragraphs clearly evidence the fact that the presently 
claimed invention is novel and unobvious over Kornacki, alone. Now evidence from Meadows will be evaluated to establish that it does not overcome the deficiencies of Kornacki, alone. 
In response, the proposed amendments have not been entered and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

It is asserted, that Meadows does show the use of a bead structure to provide a bead (actually multiple structures, with one or two bead structures used to provide at least two different ion absorbing components for the removal of ingredients from wines. Additionally, Meadows requires the use of mineral cationic/anionic exchange resins to avoid altering the pH of the wine. This is evidenced by the disclosure of Meadows that (emphasis added): "To address the above-discussed deficiencies, one embodiment is a capable of maintaining a pH of the beverage within .+-.0.5 pH units of the beverage's pretreatment pH value, wherein the cationic or anionic constituents have a noxious effect on humans and the cation exchange beads 
include a cationic mineral form and the anion exchange beads include a chloride mineral form. "In any such embodiments the cation exchange beads can be capable of binding cationic noxious constituents that include histamines, and, the anion exchange beads can be capable of binding anionic noxious constituents that include sulfites. Any such embodiments can further include the cation exchange beads in a hydrogen form, and, the anion exchange beads in a hydroxide form. Any such embodiments can also the cationic mineral form including one or more of potassium, calcium, magnesium, iron or copper mineral forms, and, the anionic mineral form including a in the chloride 
form. In any such embodiments the anionic exchange beads are in the chloride form and include trimethylamine functional groups, and, the cation exchange beads are in a cationic mineral form that include one or more of potassium, calcium, magnesium, iron or copper mineral forms and include sulfonic acid functional groups. 
In any such embodiments the mixture of cation exchange beads and the anion exchange beads are capable of maintaining a conductivity of the beverage equal to or greater than the beverage's pretreatment conductivity value. In any such embodiments the ion exchange matrix can include anti-allergenic ingredient bound thereto, the anti- 
therein. At least part of the container includes a screen that prevents the passage of ion exchange matrix there-through and permits the passage of a beverage there-through, wherein the ion exchange matrix includes a mixture of cation exchange beads and anion exchange beads. The ion exchange matrix includes a mixture of cation exchange 
beads and anion exchange beads each capable of binding to one or more cationic or anionic constituents in the beverage and capable of maintaining a pH of the beverage within .+-.0.5 pH units of the beverage's pretreatment pH value, wherein the cationic or anionic constituents have a noxious effect on humans and the cation exchange beads include a cationic mineral form and the anion exchange beads include a chloride mineral form." "In some such embodiments the container can be a bag having walls 
that include the screen, the bag configured to be submerged into a volume of liquid of the beverage. In some such embodiments the container can be a cartridge having an input end with an input opening and an output end with an output opening, first and second portions of the screen covering the input opening and the output opening, 
respectively. In some such embodiments the first and second screen portions are held by an input cap and an output cap, respectively, the caps capable of being removeably attached to the cartri embodiments, the mixture of cation exchange beads n exchange beads are capable of maintaining a conductivity of the beverage equal to or greater than the beverage's pretreatment conductivity value." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793